DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 6-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,125,768. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the Patent covers the scope to this application.
	The following is the relationship of this application with US Patent No. 11,125,768 [know herein as ‘768]: claims 1 and 6 of this application is similar to claim 1 of ‘768; claim 2 of this application is similar to claim 2 of ‘768; claim 4 of this application is similar to claim 3 of ‘768; claim 7 of this application is similar to claim 4 of ‘768; claim 8 of this application is similar to claim 5 of ‘768; claim 9 of this application is similar to claim 6 of ‘768; claim 10 is this application is similar to claim 7 of ‘768; claim 11 of this application is similar to claim 8 of ‘768; claim 12 of this application is similar to claim 9 of ‘768; claim 13 of this application is similar to claim 10 of ‘768; claim 14 of this application is similar to claim 11 of ‘768; claim 15 of this application is similar to claim 12 of ‘768; claim 16 of this application is similar to claim 13 of ‘768; and claim 17 is similar to claim 14 of ‘768.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoemaker et al (2013/0238278).

    PNG
    media_image1.png
    238
    330
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    451
    777
    media_image2.png
    Greyscale

Regarding claim 18, Shoemaker et al disclose [see Figs. 7 and 10] an angular sensing device, comprising: a magnet (magnet 136) positioned on an end face of a shaft [not shown but see paragraph [0069] for details]; a magnetic field sensitive element (sensing element 134 or 172) positioned in a magnetic field of the magnet (136), the magnetic field sensitive element (134 or 172) generating a sensing signal (signal 142 or 152); and electronic circuitry (circuit substrate 132) determining an angular speed of the shaft [not shown], selecting [with the help of TPOS detector 170] a process method based on the angular speed of the shaft [not shown], and processing the sensing signal (142 or 152) according to the selected process method to generate an angle signal indicating an orientation angle of the magnetic field.
Regarding claim 19, Shoemaker et al disclose the electronic circuitry (132) further checking reliability of the angle signal, the step of checking comparing a first angle signal (142) determined using a threshold based algorithm and a second angle signal (152) determined using a CORDIC based method.
Regarding claim 20, Shoemaker et al disclose wherein the sensing signal (142 or 152) is processed using a threshold based algorithm including compensated threshold values to generate correct amplitude values correlating to first and second sensing signal components of the sensing signal (142 or 152) to extract the angle signal when the angular speed of the shaft [not shown] is greater than a pre-determined threshold value; wherein the sensing signal (142 or 152) is processed using a CORDIC based method to calculate the angle signal when the angular speed is smaller than the pre-determined threshold value.
Conclusion
Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 3, the primary reason for the allowance of the claim is due to the angular speed of the shaft is generated by selecting a first quantization step during a first operation and a second quantization step smaller than the first quantization step during a second operation with a speed lower than that of the first operation.
Regarding claim 5, the primary reason for the allowance of the claim is due to the angular speed of the shaft is generated by using a first CORDIC resolution during a first operation and a second CORDIC resolution greater than the first CORDIC resolution during a second operation with a speed lower than that of the first operation.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koeck et al (US Patent No. 11,125,768) - A sensor device is provided with a magnetic field sensitive element being positioned in a magnetic field of a magnet.
Bergstedt et al (US Patent No. 5,742,160) - An apparatus for detecting the angular position, rotational speed, and/or acceleration of a rotatable member, including: an annular magnetic source circumferentially disposed on the rotatable member and rotatable therewith; a directional magnetometer having a toroidal core, disposed at a location in proximity to the magnetic source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858